OPINION — AG — **** NEWSPAPER — PRINTING OUTSIDE COUNTY — QUALIFICATION TO PUBLISH LEGAL NOTICES **** A NEWSPAPER, OTHERWISE QUALIFIED, MAY PRINT OUTSIDE ITS COUNTY FOR NOT MORE THAN 14 DAYS ON ACCOUNT OF FIRE, ACCIDENT, ETC., OR BY REASON OF LEGAL PROCEEDINGS AGAINST THE TYPE, ETC., WITHOUT LOSING WEEKS ALREADY ACCUMULATED TOWARD THE 104 CONSECUTIVE WEEKS INITIALLY REQUIRED TO BECOME QUALIFIED TO PUBLISH LEGAL NOTICES UNDER 25 Ohio St. 1969 Supp., 106 [25-106]. THE WORD "QUALIFIED" IN THE LAST PROVISO OF SECTION 106 MEANS THAT ONLY NEWSPAPERS, OTHERWISE QUALIFIED, WHICH HAVE  PREVIOUSLY PUBLISHED FOR 104 CONSECUTIVE WEEKS BECOME ELIGIBLE TO PRINT OUTSIDE THE COUNTY FOR NOT TO EXCEED 14 CONSECUTIVE DAYS DURING A CALENDAR YEAR FOR ADDITIONAL REASONS WITHOUT INTERPUTING THE 104 CONSECUTIVE WEEKS PUBLICATION REQUIREMENT. (WILLIAM BONNELL)